Name: 2012/141/EU: Commission Implementing Decision of 6Ã March 2012 on the financing of emergency surveillance measures for rabies in northern Greece (notified under document C(2012) 1354)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  cooperation policy;  health;  research and intellectual property;  Europe;  agricultural activity;  economic policy
 Date Published: 2012-03-08

 8.3.2012 EN Official Journal of the European Union L 69/17 COMMISSION IMPLEMENTING DECISION of 6 March 2012 on the financing of emergency surveillance measures for rabies in northern Greece (notified under document C(2012) 1354) (Only the Greek text is authentic) (2012/141/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 8(2) thereof, Whereas: (1) Decision 2009/470/EC provides that where a Member State is directly threatened by the occurrence or the development, in the territory of a third country or Member State, of one of the diseases listed in Annex I to that Decision, it may be decided to adopt measures appropriate to the situation and to grant a Union financial contribution towards the measures deemed particularly necessary for the success of the actions undertaken. (2) Rabies is an animal disease that mainly affects wild and domestic carnivores and has serious public health implications. It is one of the diseases listed in Annex I to Decision 2009/470/EC. (3) No case of rabies has been detected in Greece since 1987. However, following recent detection of that disease in the former Yugoslav Republic of Macedonia, it is necessary that rabies surveillance in northern Greece is urgently reinforced in order to define whether that disease is spreading to the territory of that Member State and to which extent there is a need for oral immunisation of wild carnivores in order to stop the spread and eradicate that disease. (4) On 27 January 2012, Greece submitted to the Commission an emergency plan for the reinforced surveillance of rabies (the plan). The Commission has assessed the plan and found it to be acceptable. It is therefore appropriate that certain measures under that plan receive a Union financial contribution. (5) Greece has informed the Commission of the lack of personnel in its national reference laboratory for rabies in order to carry out the increased number of tests required to implement the plan. Given the current unfavourable financial situation and the urgency to set up and implement the plan, it is appropriate that the cost for laboratory staff specifically hired for carrying laboratory tests under the plan should be included in the costs eligible for a Union financial contribution. (6) Taking into account the urgency to implement the plan, it is justified that the Union financial contribution is made available for measures taken from 27 January 2012 when the plan was submitted to the Commission for financing. (7) This Decision constitutes a financing Decision within the meaning of Article 75 of the Financial Regulation. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Emergency plan for the surveillance of rabies submitted by Greece to the Commission on 27 January 2012 (the plan) is hereby approved for the grant of a Union financial contribution for the period from 27 January 2012 to 31 December 2012 (the financial contribution). Article 2 1. The financial contribution shall not exceed, in total, EUR 60 000. 2. The financial contribution shall include a lump sum of EUR 5 per wild animal collected and sent for rabies investigation under the plan. 3. The financial contribution shall be at the rate of 75 % of the costs to be incurred under the plan for the laboratory tests for the detection of rabies infection and for the isolation and characterisation of rabies virus. Those costs shall include: (a) the costs paid for the purchase of test kits, reagents and all consumables used to carry out the laboratory tests; (b) overheads equal to 7 % of the total sum of the costs referred to in point (a). However, the maximum amount of the costs to be reimbursed for a fluorescent antibody test (FAT) shall not exceed, in total, EUR 12 per test. 4. The financial contribution shall be at the rate of 75 % of the costs for personnel specifically hired for carrying out the laboratory tests referred to in paragraph 3. Those costs shall include: (a) the fee paid for the personnel or their actual salaries plus social security charges and other statutory costs included in their remuneration; (b) overheads equal to 7 % of the total sum of the costs referred to in point (a). However, the maximum amount of the costs to be reimbursed for such personnel shall not exceed, in total, EUR 25 000. Article 3 1. The financial contribution shall be granted provided that Greece: (a) implements the plan in accordance with the relevant provisions of Union law, including rules on competition, the award of public contracts and State aid; (b) submits interim technical reports to the Commission in accordance with Annex I by the latest on: (i) 31 May 2012, covering the period from 27 January 2012 to 30 April 2012; (ii) 30 September 2012, covering the period from 1 May 2012 to 31 August 2012; (c) submits a final technical report and a financial report in accordance with Annexes I and II, covering the period from 27 January 2012 to 31 December 2012, by the latest on 28 February 2013; (d) implements satisfactorily the measures foreseen in the plan. 2. In the event that Greece does not comply with the conditions laid down in paragraph 1, the Commission shall reduce the financial contribution taking into account the nature and gravity of the non-compliance and the financial loss incurred by the Union. Article 4 This Decision shall apply from 27 January 2012. Article 5 This Decision is addressed to the Hellenic Republic. Done at Brussels, 6 March 2012. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. ANNEX I The technical reports referred to in Article 3(1)(b) and (c) shall include at least the following information: Reporting period: from _ to _. Interim technical report Ã¯   Final technical report Ã¯   A. Rabies surveillance tests performed and results: Prefecture Species Test type Number of animals tested Positive B. Technical evaluation of the situation and difficulties faced. ANNEX II The financial report referred to in Article 3(1)(c) shall include at least the following information: Measures eligible for co-financing Laboratory tests Type of tests Number of animals tested Number of tests carried out Cost of tests carried out without overheads Detection of rabies virus antigen FAT PCR other (please specify) Isolation/Characterisation of rabies virus Sequencing other (please specify) Total Laboratory personnel specifically hired for the purposes of the plan Name Status (Permanent/Temporary) Contract duration Amount paid I certify that:  this expenditure was actually incurred, accurately accounted for and eligible under the provisions of Commission Implementing Decision 2012/141/EU,  no other contribution from the Union was requested for this plan and all revenue accruing from operations under the programme is declared to the Commission,  the plan was executed in accordance with the relevant Union legislation, in particular the rules on competition, the award of public contracts and State aid,  control procedures apply, in particular to verify the accuracy of the amounts declared, to prevent, detect and correct irregularities. Date: Name and signature of operational director: